EXHIBIT 21.1 SUBSIDIARY NAME STATE OROTHERJURISDICTION OFINCORPORATIONORORGANIZATION Potbelly Illinois, Inc. Illinois Potbelly Sandwich Works, LLC Illinois Potbelly Franchising, LLC Illinois PSW 555 Twelfth Street, LLC Illinois PSW Geneva IL, LLC Illinois PSW Lincolnshire, LLC Illinois PSW NYAve, LLC Illinois PSW Clark, LLC Illinois PSW DC Acquisition LLC Illinois Potbelly Sandwich Works DC-1, LLC Illinois Potbelly Airport II Boston, LLC Illinois PSW IC, LLC Illinois PSW 55 West Monroe, LLC Illinois PSW Naperville, LLC Illinois PSW North Bridge, LLC Illinois PSW Old Orchard, LLC Illinois PSW PBD Acquisition LLC Illinois PSW Rockville Center, LLC Illinois PSW West Jackson, LLC Illinois Potbelly Airport Portland PDX, LLC Illinois Potbelly Airport Dulles IAD Joint Venture B, LLC Illinois Potbelly Airport Dulles IAD Joint Venture D, LLC Illinois Potbelly Airport Midway MDW 1, LLC Illinois Potbelly Airport Midway MDW 2, LLC Illinois
